Citation Nr: 1414823	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for acute myelocytic leukemia, claimed as due to exposure to mustard gas and asbestos.

3.  Entitlement to service connection for prostate cancer, claimed as due to exposure to mustard gas and asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from December 1961 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied service connection for a dental disorder, acute myelocytic leukemia, and  prostate cancer.  In November 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.  

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In December 2013, the Veteran's representative submitted evidence pertaining to the Veteran's rating for service-connected residuals of lung cancer.  The representative specifically noted that such evidence was submitted in support of the "NOD dated March 9, 2012".  The Board notes that a SOC was issued relevant to this issue in October 2012.  The Veteran did not file a substantive appeal.  As such, this issue is not before the Board at this time.  The Board will, however, refer the matter of an increased rating for residuals of service-connected lung cancer to the RO for appropriate action.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On his June 2012 Form 9, the Veteran indicated that he did not desire a Board hearing.  However, in November 2013 correspondence, received by the Board in March 2014, the Veteran's representative stated that the Veteran had recently contacted the organization and requested a Board hearing at the RO.  The Veteran indicated that he would like either a Travel Board hearing, or Board video-conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet been afforded the opportunity to offer testimony on the issues on appeal, and because the RO schedules Board video-conference and Travel Board hearings, a remand of these matters to the RO for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Clarify with the Veteran whether he prefers a  Board video-conference hearing or Travel Board hearing.

2.  Schedule the appropriate hearing at the earliest available opportunity.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


